Opinion

PER CURIAM.
The plaintiff, Southern New England Telephone Company, appeals, following our grant of certification to appeal, from the judgment of the Appellate Court affirming the trial court’s dismissal of the plaintiff’s administrative appeal for lack of a final decision by the defendant, the department of public utility control. Southern New England Telephone Co. v. Dept of Public Utility Control, 64 Conn. App. 134, 779 A.2d 817 (2001). We granted the plaintiffs petition for certification to appeal limited to the following issue: “Did the Appellate Court properly conclude that the trial court properly dismissed the plaintiffs administrative appeal?” Southern New England Telephone Co. v. Dept. of Public Utility Control, 258 Conn. 922, 782 A.2d 1252 (2001).
After examining the entire record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.
The appeal is dismissed.